department of the treasury internal_revenue_service l i exempt government entities division washington d c apr uniform issue list reiter ati legend taxpayer a ira b ira c financial_institution d financial_institution e financial_institution f amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated september and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira b and ira c totaling amount and amount respectively taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her reliance on instructions given to her by a representative of financial_institution d where ira b resided which resulted in the funds being placed in non-ira accounts taxpayer a further represents that amount and amount have not been used for any other purpose taxpayer a maintained ira b and ira c individual_retirement_accounts under sec_408 of the code with financial institutions d and e respectively documentation submitted indicates that in early taxpayer a discussed with a representative of financial_institution d where ira b resided moving ira b to another financial_institution because of the high fees at financial_institution d the representative at financial_institution d had been taxpayer a’s advisor since and taxpayer a always relied on the advice provided by the representative the representative instructed taxpayer a not to spend any of the funds but place the funds in a certificate of deposit at a bank within days of receiving the funds so she would not incur any taxes or penalties following financial_institution d's representative's instructions taxpayer a withdrew amount from ira b on date and deposited it into a certificate of deposit at financial_institution f on date in addition using the same instructions taxpayer a withdrew amount from ira c on date and deposited it into a certificate of deposit at financial_institution f on date to consolidate her investments at one place however the certificates of deposits at that taxpayer a established at financial_institution f were non-ira accounts taxpayer a's error was discovered by her tax preparer while preparing her ‘tax return based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount and amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the facts and representations submitted for this ruling_request do not demonstrate how taxpayer a was prevented from completing the timely rollover of her iras to an eligible_retirement_plan such as an ira you have not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected your inability to timely roll over amount sec_1 and or any portion thereof to an ira we do not believe that the advice given to taxpayer - a by financial_institution d’s representative rises to the level of financial advisor error financial_institution d’s representative told taxpayer a to deposit the funds in a cd within days which is well within the 60-day rollover period window taxpayer a knew the funds were being distributed from iras and since it was her stated purpose to move her iras it is reasonable to assume that taxpayer a should have known that the funds had to be deposited into another ira the information submitted by you demonstrates that you are solely responsible for failing to timely deposit amount sec_1 and into an ira therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to amount sec_1 and amount amount sec_1 and amount are not eligible to be treated as rollover_contributions within the meaning of sec_408 and must be included in taxpayer a's gross_income for the taxable_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at sincerely yours cling miller carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
